                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            LAWRENCE PASCAL,
                                   7                                                        Case No. 19-cv-02559-JCS
                                                        Plaintiff,
                                   8
                                                  v.                                        ORDER DENYING MOTION TO STAY
                                   9                                                        PENDING FCC GUIDANCE
                                            CONCENTRA, INC.,
                                  10                                                        Re: Dkt. No. 26
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION
                                  14           Plaintiff Lawrence Pascal brings a putative class action against Defendant Concentra, Inc.

                                  15   (“Concentra”) under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227,

                                  16   asserting that Concentra has violated the TCPA by sending text messages using an automatic

                                  17   telephone dialing system (“ATDS”) without the consent of recipients. Presently before the Court

                                  18   is Concentra’s Motion to Stay Pending FCC Guidance (“Motion”), in which Concentra asks the

                                  19   Court to stay the case under the primary jurisdiction doctrine or its inherent authority because the

                                  20   Federal Communications Commission (“FCC”) may issue an order soon addressing what

                                  21   constitutes an ATDS under the TCPA. The Court finds that the Motion is suitable for

                                  22   determination without oral argument and therefore vacates the hearing set for November 1, 2019

                                  23   pursuant to Civil Local Rule 7-1(b). For the reasons stated below, the Motion is DENIED.1

                                  24   II.     BACKGROUND
                                  25           The TCPA makes it unlawful to call a cellular telephone number using an ATDS without

                                  26   the prior consent of the recipient. 47 U.S.C. § 227(b)(1)(A). The statute defines an ATDS as

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                   1   “equipment which has the capacity . . . to store or produce telephone numbers to be called, using a

                                   2   random or sequential number generator; and . . . (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

                                   3   It also vests the FCC with the authority to implement the restrictions of the TCPA. 47 U.S.C. §

                                   4   227(b)(2). Exercising that authority, the FCC has issued a series of orders that address what

                                   5   constitutes an ATDS, including most recently, an order issued in 2015 (“the 2015 Order”). In the

                                   6   Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 F.C.C. Rcd.

                                   7   7961 (2015); see also Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1045 (9th Cir. 2018),

                                   8   cert. dismissed, 139 S. Ct. 1289 (2019) (“In a series of rulings, from 2003 to 2015, the FCC

                                   9   determined that predictive dialers and other new technology qualified as an ATDS, even if they

                                  10   did not generally generate or store random or sequential numbers.”). The definition of ATDS in

                                  11   the 2015 Order, however, was set aside as overbroad by the D.C. Circuit in ACA Int'l v. Fed.

                                  12   Commc’ns Comm’n, 885 F.3d 687 (D.C. Cir. 2018).
Northern District of California
 United States District Court




                                  13          In the wake of ACA, the FCC solicited public comment to address what constitutes an

                                  14   ATDS in light of that decision. See Request for Judicial Notice (“RJN”), Ex. A (Public Notice

                                  15   dated May 14, 2018 entitled “Consumer and Governmental Affairs Bureau Seeks Comment on

                                  16   Interpretation of the Telephone Consumer Protection Act in Light of the D.C. Circuit’s ACA

                                  17   International Decision”).2 However, the Ninth Circuit resolved the definition of ATDS without

                                  18   waiting for new guidance from the FCC in Marks v. Crunch San Diego, LLC, which it decided on

                                  19   September 20, 2018. Concluding that the FCC’s prior orders interpreting what sort of device

                                  20   qualified as an ATDS were no longer binding following ACA, the Ninth Circuit looked directly to

                                  21   the statute to define the term. 904 F.3d at 1049-1050. Finding the language of the statute to be

                                  22   ambiguous, it looked to the context and structure of the statutory scheme to determine Congress’s

                                  23   intent. Id. at 1050-1053. It concluded that an ATDS means “equipment which has the capacity –

                                  24   (1) to store numbers to be called or (2) to produce numbers to be called, using a random or

                                  25   sequential number generator – and to dial such numbers automatically (even if the system must be

                                  26
                                  27   2
                                        Concentra requests that the Court take judicial notice of two public notices issued by the
                                  28   Commissioner of the FCC and a dissenting statement in an FCC declaratory ruling. The Court
                                       GRANTS Concentra’s request under Federal Rule of Evidence 201(b)(2).
                                                                                        2
                                   1   turned on or triggered by a person).” Id. at 1053.

                                   2          Following Mark, the FCC issued another public notice, this time seeking public comment

                                   3   addressing the meaning of ATDS in light of Marks. See RJN, Ex. B (Public Notice dated October

                                   4   3, 2018 entitled “Consumer and Governmental Affairs Bureau Seeks Comment on Interpretation

                                   5   of the Telephone Consumer Protection Act in Light of the Ninth Circuit’s Marks v. Crunch San

                                   6   Diego, LLC Decision”). To date, no further guidance regarding the definition of “ATDS” has been

                                   7   issued by the FCC.

                                   8   III.   ANALYSIS
                                   9          A.    Whether the Case Should be Stayed Under the Primary Jurisdiction Doctrine
                                  10          “Primary jurisdiction is a prudential doctrine that permits courts to determine ‘that an

                                  11   otherwise cognizable claim implicates technical and policy questions that should be addressed in

                                  12   the first instance by the agency with regulatory authority over the relevant industry rather than by
Northern District of California
 United States District Court




                                  13   the judicial branch.’” Astiana v. Hain Celestial Grp., 783 F.3d 753, 760 (9th Cir. 2015) (quoting

                                  14   Clark v. Time Warner Cable, 523 F.3d 1110, 1114) (9th Cir. 2008). “The doctrine is not an avenue

                                  15   for courts to ‘secure expert advice’ from administrative agencies ‘every time a court is presented

                                  16   with an issue conceivably within the agency’s ambit.’” Izor v. Abacus Data Sys., Inc., No. 19-CV-

                                  17   01057-HSG, 2019 WL 3555110, at *2 (N.D. Cal. Aug. 5, 2019) (quoting Brown v. MCI

                                  18   WorldCom Network Servs., Inc., 277 F.3d 1166, 1172 (9th Cir. 2002)). “Rather, it is only

                                  19   appropriately invoked in cases involving ‘an issue of first impression, or of a particularly

                                  20   complicated issue that Congress has committed to a regulatory agency.’” Id. (quoting Brown v.

                                  21   MCI WorldCom Network Servs., Inc., 277 F.3d 1166, 1172 (9th Cir. 2002)).

                                  22          The Court finds that the primary jurisdiction doctrine does not support a stay for the

                                  23   reasons stated by Judge Guilliam in Izor, where he explained:

                                  24                  the FCC released a Public Notice seeking comment on the issue in
                                                      May 2018. . . . But the Ninth Circuit has since definitively answered
                                  25                  the question. Marks v. Crunch San Diego, LLC held that the term
                                                      ATDS “means equipment which has the capacity—(1) to store
                                  26                  numbers to be called or (2) to produce numbers to be called, using a
                                                      random or sequential number generator—and to dial such numbers
                                  27                  automatically (even if the system must be turned on or triggered by a
                                                      person).” 904 F.3d 1041, 1053 (9th Cir. 2018). Marks issued on
                                  28                  September 20, 2018, months after the FCC began seeking public
                                                                                         3
                                                      comments on the what constitutes an ATDS. Marks thus is controlling
                                   1                  authority in the Ninth Circuit and is binding on the Court. And the
                                                      Ninth Circuit’s resolution of the issue without waiting for FCC
                                   2                  guidance further demonstrates that the issue (1) is no longer a matter
                                                      of first impression, and (2) is not “a particularly complicated issue”
                                   3                  that merits waiting for FCC guidance. See Brown, 277 F.3d at 1172.
                                   4   2019 WL 3555110, at *3 (N.D. Cal. Aug. 5, 2019). Further, the fact that the FCC issued another

                                   5   notice seeking public comment after Marks was decided does not change the Court’s conclusion.

                                   6   As Judge Guilliam pointed out, since that second notice was issued, “the Ninth Circuit has

                                   7   confirmed that Marks is the law of the Ninth Circuit. Id. (citing Deguid v. Facebook, Inc., 926

                                   8   F.3d 1146, 1150 (9th Cir. 2019) (holding that the Marks “definition governs this appeal”)).

                                   9          This Court, like the court in Izor, declines “to hold that the state of the law is so unclear

                                  10   that this case must await FCC guidance when the Ninth Circuit has repeatedly found otherwise.”

                                  11   Id. The primary jurisdiction doctrine does not justify a stay in this case.

                                  12          B.    Whether the Case Should be Stayed Under the Court’s Inherent Authority
Northern District of California
 United States District Court




                                  13          To determine whether a court should exercise its discretion to enter a stay under its

                                  14   inherent authority, the court considers the following three “competing interests”: (1) “the possible

                                  15   damage which may result from the granting of a stay;” (2) “the hardship or inequity which a party

                                  16   may suffer in being required to go forward;” and (3) “the orderly course of justice measured in

                                  17   terms of the simplifying or complicating of issues, proof, and questions of law which could be

                                  18   expected to result from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

                                  19   “[I]f there is even a fair possibility that the stay for which [the requesting party] prays will work

                                  20   damage to [someone] else,” then the party seeking a stay “must make out a clear case of hardship

                                  21   or inequity in being required to go forward.” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936).

                                  22          The factors set forth above do not support a stay. With respect to the first factor, there is a

                                  23   fair likelihood that Plaintiffs will be damaged because of the length of the stay, which is

                                  24   indeterminate. See Izor v. Abacus Data Sys., Inc., 2019 WL 3555110 at *3 (noting that “the stay

                                  25   Defendant seeks runs a serious risk of being ‘essentially indefinite, since there is no clear

                                  26   indication that any FCC action is on the horizon.’”) (citing Larson v. Harman Mgmt. Corp., No.

                                  27   1:16-cv-00219-DAD-SKO, 2018 WL 6459964, at *4 (E.D. Cal. Dec. 10, 2018) (rejecting the

                                  28   exact same basis for a stay and explaining how a stay could “indefinitely delay resolution” of the
                                                                                          4
                                   1   case)); and citing Edwards v. Oportun, Inc., 193 F. Supp. 3d 1096, 1101 (N.D. Cal. 2016)

                                   2   (finding an indefinite stay presents a “fair possibility of harm” to plaintiff); Lathrop v. Uber

                                   3   Techs., Inc., No. 14-cv-05678-JST, 2016 WL 97511, at *4 (N.D. Cal. Jan. 8, 2016) (concluding

                                   4   that plaintiffs in putative class action may “suffer prejudice from a stay because the case would

                                   5   extend for an indeterminate length of time, increase the difficulty of reaching class members, and

                                   6   increase the risk that evidence will dissipate”)); Pieterson v. Wells Fargo Bank, N.A., No. 17-CV-

                                   7   02306-EDL, 2018 WL 3241069, at *5 (N.D. Cal. July 2, 2018) (declining to stay case under

                                   8   inherent authority pending issuance of FCC order based, in part, on the fact that issuance of such

                                   9   an order by the FCC following a call for public comment “can take years”).

                                  10          In light of the hardship associated with an indefinite stay, Concentra must make a clear

                                  11   showing of hardship in the absence of a stay (the second factor), but it has not done so. Concentra

                                  12   attempts to make such a showing based on the fact that in this case, in contrast to Izor and
Northern District of California
 United States District Court




                                  13   Pieterson (in which the courts declined to exercise their inherent authority to impose a stay), only

                                  14   a single claim is asserted and that claim requires the use of an ATDS. Thus, it argues, if the

                                  15   definition of “ATDS” is changed by a future FCC order, it may turn out that Plaintiff does not

                                  16   have a viable claim and Concentra will have been needlessly burdened by engaging in discovery

                                  17   and trial preparation based on the definition that is currently binding in the Ninth Circuit. The

                                  18   Court rejects this argument.

                                  19          First, Concentra’s argument as to the possibility that a future FCC order will be dispositive

                                  20   of Plaintiff’s claim is not supported by any specific explanation of how the possible changes in the

                                  21   definition of an ATDS will be relevant to this case. Concentra suggests that as a result of the

                                  22   FCC’s order – which may offer additional guidance as to the amount of human intervention

                                  23   required or overturn Marks as to whether an ATDS requires a device with the capacity to call

                                  24   numbers produced by a random or sequential number generator –Plaintiff’s case “might be

                                  25   obviated.” Even assuming Concentra is correct in its prediction that the FCC will adopt a

                                  26   narrower definition of “ATDS” than the one that has been adopted in the Ninth Circuit,3 however,

                                  27

                                  28
                                       3
                                        The Court notes that Concentra’s reliance on the public positions taken by FCC Commissioner
                                       O’Reilly and FCC Chairman Ajit Pai to show that the FCC is likely to narrow the definition of the
                                                                                       5
                                   1   it points to no facts about the technology that was used in this case which might establish that

                                   2   Plaintiff’s claim would likely fail under such a definition.

                                   3          Second, the Supreme Court has made clear that “[o]nly in rare circumstances will a litigant

                                   4   in one cause be compelled to stand aside while a litigant in another settles the rule of law that will

                                   5   define the rights of both.” Landis, 299 U.S. at 255. As Judge Guilliam explained in Izor:

                                   6                  the mere possibility of intervening law on a simple factual issue,
                                                      particularly when the Ninth Circuit has already reaffirmed Marks,
                                   7                  does not amount to a “clear case of hardship or inequity in being
                                                      required to go forward.” See Landis, 299 U.S. at 245–55 (emphasis
                                   8                  added). And the notion that it would be inequitable for this case to
                                                      proceed is undermined by both Marks and Duguid, as in each case the
                                   9                  Ninth Circuit remanded for further proceedings, apparently
                                                      anticipating that the cases would go forward. Marks, 904 F.3d at
                                  10                  1053; Duguid, 926 F.3d at 1157.

                                  11   2019 WL 3555110 at *4; see also Larson v. Harman Mgmt. Corp., 2018 WL 6459964, at *5

                                  12   (“Where defendants have not identified any specific harm beyond the cost of litigation, it has been
Northern District of California
 United States District Court




                                  13   held that ‘being required to defend a suit, without more, does not constitute a “clear case of

                                  14   hardship or inequity” within the meaning of Landis.’”) (quoting Lockyer v. Mirant Corp., 398 F.3d

                                  15   at 1112). Therefore, the Court concludes that Concentra has not met its burden as to this factor.

                                  16          Finally, the Court rejects Concentra’s assertion that a stay will advance the “orderly course

                                  17   of justice” and be in the interest of judicial economy because the case might – if the Court and the

                                  18   parties wait long enough – go away when the FCC issues a new definition of “ATDS.” Far from

                                  19   advancing the orderly course of justice, a stay in this case would amount to ignoring binding Ninth

                                  20   Circuit authority on a mere possibility that the law may at some point change to Concentra’s

                                  21   benefit. See Larson v. Harman Mgmt. Corp., 2018 WL 6459964, at *5 (holding that “[a]lthough

                                  22   future action by the FCC may ultimately impact the applicable law . . . the imposition of a stay

                                  23   would provide little benefit to the orderly course of justice” because “the Ninth Circuit has already

                                  24

                                  25
                                       ATDS when it issues further guidance is not persuasive. See Motion at 6. As Concentra
                                  26   acknowledges, Pai was Commissioner in 2015 and disagreed with the rule that the FCC adopted.
                                       Neither the Commissioner nor the Chairman of the FCC rules by edict; rather, the process of
                                  27   issuing guidance is governed by rules and regulations and involves, inter alia, consideration of
                                       public comment. Publicly held positions taken by the FCC Commissioner or Chairman therefore
                                  28   do not provide a reliable basis for predicting how the law might change when the FCC issues
                                       guidance on what constitutes an ATDS.
                                                                                         6
                                   1   decided what constitutes an ATDS and other district courts in this circuit have applied that binding

                                   2   authority.”). Consequently, entering a stay under the circumstances here would undermine the

                                   3   orderly course of justice.

                                   4   IV.    CONCLUSION
                                   5          For the reasons stated above, the Motion is DENIED.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: October 24, 2019

                                   9                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  10                                                   Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
